Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF 99¢ ONLY STORES This certification is provided pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and accompanies the quarterly report on Form 10-Q (the "Report") for the period ended September 30, 2006 of 99¢ Only Stores (the "Issuer"). I, Robert Kautz, the Chief Financial Officer of the Issuer certify that to the best of my knowledge: (i) the Report fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: May 2, 2007 By: /s/Robert Kautz Robert Kautz, Chief Financial Officer
